 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                          Case No. 19cr1722-JAH
11
                                       Plaintiff,       AMENDED ORDER OF
12                                                      CRIMINAL FORFEITURE
     v.
13
     TANNER LAWSON,
14
                                      Defendant.
15
16
17         On September 18, 2019, this Court entered its Preliminary Order of Criminal
18 Forfeiture, which condemned and forfeited to the United States all right, title and
19 interest of TANNER LAWSON (“Defendant”) in the following properties:
20                1.     One modified starter/flare gun designed to shoot a
                         410 shotgun shell; and
21
                  2.     One Round of Fiocchi Ammunition, CAL:410.
22
23         For thirty (30) consecutive days ending on October 25, 2019, the United States
24 published on its forfeiture website, www.forfeiture.gov, notice of the Court’s Order
25 and the United States’ intent to dispose of the properties in such manner as the
26 Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
27 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
28 and further notifying all third parties of their right to petition the Court within thirty

                                                    1
 1 (30) days of the final publication for a hearing to adjudicate the validity of their
 2 alleged legal interest in the properties.
 3         There were no potential third parties known to the United States to have
 4 alleged an interest in the forfeited properties; therefore, no one was provided with
 5 direct notice of the forfeiture.
 6         Thirty (30) days have passed following the final date of notice by publication,
 7 and no third party has made a claim to or declared any interest in the forfeited
 8 properties described above.
 9         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
10 that, as a result of the failure of any third party to come forward or file a petition for
11 relief from forfeiture as provided by law, all right, title and interest of TANNER
12 LAWSON and any and all third parties in the following properties are hereby
13 condemned, forfeited and vested in the United States of America:
14                1.    One modified starter/flare gun designed to shoot a
                        410 shotgun shell; and
15
                  2.    One Round of Fiocchi Ammunition, CAL:410.
16
17         IT IS FURTHER ORDERED that U.S. Alcohol, Tobacco, Firearms and
18 Explosives shall dispose of the forfeited properties according to law.
        IT IS SO ORDERED.
19
20
21
     DATED: January 30, 2020
22
23                                             ____________________________________
                                               JOHN A. HOUSTON
24                                             United States District Judge
25
26
27
28
